DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 3159968, see attached English translation).
Regarding claim 1, Sato teaches a device for collecting, transferring and storing samples of biological and/or chemical material, the device comprising a support body (Figs.1-2, 2), extending along a main longitudinal direction between a first end and a second end opposite each other and connected by an intermediate portion (As shown in Figs. 1-2), and a collecting portion (Figs.1-2, 3) engaged at least with the first end of the support body and configured to collect an amount of a sample of biological and/or chemical material (Paragraph 13), the support body being defined by at least a first sub-body (Figs.1-2, 2a) and a second sub-body (Figs.1-2, 2b), which are distinct from each other and can be selectively coupled so as to define an assembled configuration of the support body, and selectively separated from each other, so as to define a 
Regarding claim 2, Sato teaches wherein said sub-bodies are half-bodies and wherein said sub-collecting portions are half-collecting portions (As shown in Figs. 1-2).
Regarding claim 3, Sato teaches wherein, in the assembled condition, the two sub-bodies are mutually coupled and the two sub-collecting portions are mutually joined so as to define the collecting portion (As shown in Figs. 1-2).
Regarding claim 4, Sato teaches wherein both the collecting portion and the two sub-collecting portions are made on, and engaged with, the first end of the support body (As shown in Figs. 1-2).
Regarding claim 5, Sato teaches wherein both the collecting portion and the two sub-collecting portions are made on, and engaged with, the first end of the support body (As shown in Figs. 1-2).
Regarding claim 6, Sato teaches wherein the two sub-collecting portions (4a, 4b), in the assembled configuration, are adjacent and contiguous to each other so as to define the collecting portion (As shown in Figs. 1-2).
Regarding claim 7, Sato teaches wherein the first sub-body and the second sub-body both extend at least along the first end of the support body and/or at least from the first end of the support body to the intermediate portion of the support body and/or at 
Regarding claim 8, Sato teaches wherein the first sub-body and the second sub-body both extend longitudinally along said main longitudinal direction, at least at a part of the collecting portion or at least at the entire longitudinal extent of the collecting portion (As shown in Figs. 1-2).
Regarding claim 9, Sato teaches wherein the two sub-collecting portions substantially comprise the same amount of absorbing material and/or form two substantially identical and/or specular halves of the collecting portion (As shown in Figs. 1-2).
Regarding claim 10, Sato teaches wherein the support body has a central axis of longitudinal extension extending according to the main longitudinal direction, and wherein the first and the second sub-body are configured to be selectively separable and coupled on respective contact surfaces comprising the central axis of longitudinal extension, or on respective flat contact surfaces comprising the central axis of longitudinal extension (As shown in Figs. 1-2).
Regarding claim 11, Sato teaches wherein the first sub-body and the second sub-body are selectively coupled and are separable according to an assembling direction perpendicular to the main longitudinal direction (As shown in Figs. 1-2).
Regarding claim 12, Sato teaches wherein the collecting portion comprises an absorbing material and/or wherein the collecting portion is configured to absorb the biological and/or chemical sample by capillarity (Paragraph 16).

Regarding claim 14, Sato teaches wherein the first and the second sub-body have a removable coupling capable of enabling selective engagement and disengagement (Paragraph 14).
Regarding claim 15, Sato teaches wherein the first and the second sub-body have respective engaging elements configured to ensure the engagement between the first and the second sub-body in the assembled condition of the support body and/or wherein the engaging elements are arranged in at least an area of the first and of the second sub-body or in at least two distinct sections of the first and of the second sub-body or wherein the engaging elements are arranged in three distinct sections of the first and of the second sub-body, and/or wherein the engaging elements are arranged at least in the intermediate portion and/or at least at the first and/or the second end and/or at least near the collecting portion (Paragraphs 14-15).
Regarding claim 16, Sato teaches wherein the first and the second sub-body both extend for a length that is analogous or substantially equal to a length of the support body, or wherein the first sub-body has a length that is shorter than the overall length of the support body or a length equal to the collecting portion and the second sub-body has a length equal to the overall length of the support body, or wherein the first sub-body has a shorter length than the collecting portion and comprises the terminal part of the first end of the support body, and wherein the second sub-body has a length that is shorter than the overall length of the support body and corresponds to the remaining part of the length of the support body, so that the sum of the length of the 
Regarding claim 17, Sato teaches the device according to claim 15, wherein the first (Figs.1-2, 2a) and the second sub-body (Figs.1-2, 2b) are made separately as distinct elements (As shown in Figs.1-2) by injection moulding (This limitation “injection moulding” is a product-by-process claim, according to MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”, therefore the limitation “injection moulding” does not come into force) and/or wherein the first and the second sub-body have a removable coupling means capable of enabling selective engagement and disengagement and the removable coupling or the engaging elements are made as one piece on the first and/or on the second sub-body by injection moulding while the sub-bodies themselves are being made.
Regarding claim 19, Sato teaches a process for manufacturing a device for collecting, transferring and storing samples of biological and/or chemical material, the process comprising at least the steps of: making a first sub-body (Figs.1-2, 2a) of a support body of the device, making a second sub-body (Figs.1-2, 2b) of the support body of the device, distinct from the first sub-body, engaging the first sub-body with the second sub-body, so as to obtain a support body in an assembled condition, and making a collecting portion (Figs.1-2, 3) at a first end of the support body, the collecting portion comprising two sub-collecting portions (Figs.1-2, 3a and 3b ) which are mutually joined and associated with the first sub-body and the second sub-body, respectively (As shown in Figs. 1-2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861